Circuit Court for Wicomico County
Case No. 22-K-08-000665




                                    IN THE COURT OF APPEALS

                                         OF MARYLAND


                                              No. 25


                                       September Term, 2018



                                    DEVON JORDAN TAYLOR


                                                v.


                                      STATE OF MARYLAND



                                         Barbera, C.J.
                                         Greene
                                         Adkins
                                         McDonald
                                         Watts
                                         Hotten
                                         Getty,

                                                          JJ.



                                    PER CURIAM ORDER
        2018-08-01
        09:49-04:00


                                      Filed: August 1, 2018
DEVON JORDAN TAYLOR                              *      IN THE

                                                 *      COURT OF APPEALS

              v.                                 *      OF MARYLAND

                                                 *      No. 25

STATE OF MARYLAND                                *     September Term, 2018



                               PER CURIAM ORDER


       The petition for writ of certiorari in the above-entitled case having been granted

and thereafter an Unopposed Motion for Clarification and a Joint Motion to Bifurcate

Appeal having been filed, it is this 1st day of August, 2018,



       ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be,

and it is hereby, dismissed with costs, the petition having been improvidently granted.




                                                        /s/ Mary Ellen Barbera
                                                             Chief Judge